DETAILED ACTION
Claims 1-35 are pending, and claims 1-9, 11, 20-21, 24-27, and 29 are currently under review.
Claims 10, 12-19, 22-23, 28, and 30-35 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/21/2022 has been entered.  Claims 1-35 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 20-21, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content) in view of Sames et al. (2016, The metallurgy and processing science of metal additive manufacturing).
Regarding claim 1, AlMangour et al. discloses a granular composite powder mixture containing stainless steel and nanosized TiC [abstract, p.142 “powder feedstock”].  The examiner notes that the recitations of “for use in…” and “adapted to form a composite…” are instances of intended use and functional language, which upon further consideration, is not considered to impart any further structure to the instant claim that is not already expressly recited.  See MPEP 2111.02 & MPEP 2173.05(g).
AlMangour et al. does not expressly teach that that the comoposite powder mixture exists in the form of a formation of a first powder component and second powder component of steel powder and nanoparticle powders as claimed.  Sames et al. discloses that it is known to provide powder feedstock for additive manufacturing in the form of either 1) a pre-alloyed powder, or 2) powder mixtures formed of different chemistries which are subsequently alloyed/formed during the additive manufacturing melting process [p.23].  In other words, Sames et al. discloses that providing feedstock powders in the form of a composite powder vs. a powder mixture of each individual component wherein the composite is subsequently formed during additive manufacturing are art-recognized equivalent methods of providing feedstock powders.  See MPEP 2144.06.  Accordingly, it would have been obvious to one of ordinary skill to modify the initial powder mixture of AlMangour et al. by forming the composite during additive manufacturing vs. prior to additive manufacturing because it is obvious to substitute art-recognized equivalents for the same purpose.  The examiner notes that the powder composition of AlMangour et al. wherein each material is provided as a separate powder component as suggested by Sames et al. meets the claimed limitations of a granular powder mixture comprising a first powder component of steel powder and a second powder component of reinforcement nanoparticle material different from the first material.
Regarding claim 2, AlMangour et al. and Sames et al. disclose the powder of claim 1 (see previous).  The examiner again notes that the limitation of “wherein the nanoparticles are embedded in a matrix of the composite object…” is a functional limitation pertaining to how the nanoparticles behave when formed into an object rather than the actual particle structure itself.  The examiner accordingly submits that the powder of AlMangour et al., which is substantially similar to that as claimed, would be entirely capable of being embedded in a chemically unmodified form upon forming a composite object absent concrete evidence to the contrary.  Nonetheless, AlMangour et al. also clearly depicts composite microstructures after additive manufacturing that show nanoparticle compositions embedded and chemically unmodified (ie. still TiC) within the steel matrix [fig.6-7].
Regarding claims 3-4, 6-9, 11, 20-21, 25-27, and 29, AlMangour et al. and Sames et al. the powder of claim 1 (see previous).  AlMangour et al. further discloses that the initial powder mixture specifically includes nanoparticles of TiC that are depicted to be substantially spherical having a size of 50 nm with no discernible internal grains in an amount of 2.5 to 15 volume percent, and spherical steel particles having a particle size of 45 microns and grains depicts to be larger than 1 micron [p.142 “powder feedstock”, fig.6].  The examiner notes that the aforementioned powder parameters of AlMangour et al. fall within the instant claims, which is prima facie evidence of anticipation.  See MPEP 2131.03.  Specifically, the disclosed TiC volume percent is noted to convert to a weight ratio of approximately 1.6 to 10 percent as determined by the examiner.  Furthermore, although AlMangour et al. does not expressly teach grain sizes as claimed, the powders depicted by AlMangour et al. do not exhibit internal grains as stated previously, such that particle grains would be expected to be equal to corresponding particle sizes as recognized by one of ordinary skill.  AlMangour et al. further is silent regarding any other nanoparticles besides TiC, which is considered to meet the claimed recitation of “consists of titanium carbide” as recited in claim 27.  Furthermore, although AlMangour et al. does not expressly teach grain sizes as claimed, the powders depicted by AlMangour et al. do not clearly exhibit internal grains, such that overlapping particle grain sizes relative to the instant claim would be expected to be present as recognized by one of ordinary skill.  See MPEP 2144.05(I).
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content) and Sames et al. (2016, The metallurgy and processing science of metal additive manufacturing) as applied to claim 1 above, and further in view of Sandmeyer Steel (2014, Specification sheet: alloy 316/316L).
Regarding claims 5 and 24, AlMangour et al. and Sames et al.the powder of claim 1 (see previous).  As stated previously, AlMangour et al. discloses that the steel is a commercially available 316L steel; however, AlMangour et al. does not expressly teach a composition as claimed.  However, it would have been obvious to utilize the 316L composition of Sandmeyer Steel as it provides improved corrosion resistance [p.1].  The examiner notes that the disclosed steel composition of Sandmeyer Steel falls within the instantly claimed ranges.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Claim 24 (wt.%)
Sandmeyer Steel (wt.%)
Fe
Not limited

Balance
C
0 – 0.1

0.03
Mo
2 – 3

2 – 3
Ni
10 – 15

10 – 14
Cr
16 – 19

16 – 18
S

0 – 0.03
0.03
P

0 – 0.045
0.045
N

0 – 0.16
0.1
Cu

0 – 0.5
0
Si

0 – 1
0.75
Mn

0 – 2
2



Claims 1-9, 11, 20-21, 24-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2018/0133789) in view of Sandmeyer Steel (2014, Specification sheet: alloy 316/316L).
Regarding claim 1, Martin et al. discloses a powder mixture of Fe alloy microparticles and carbide nanoparticles [abstract, 0019, 0227], wherein said powder mixture is able to form a composite object during additive manufacturing [abstract, 0085, 0116, 0246].  The examiner notes that the recitations of “for use in…” and “adapted to form a composite…” are instances of intended use and functional language, which upon further consideration, is not considered to impart any further structure to the instant claim that is not already expressly recited.  See MPEP 2111.02 & MPEP 2173.05(g).  
Martin et al. does not expressly teach that the Fe alloy can be steel as claimed.  Sandmeyer Steel discloses a commercially available steel composition which provides improved corrosion resistance [p.1].  Therefore, it would have been obvious to one of ordinary skill to modify the Fe alloy composition microparticles of Martin et al. by specifying a steel composition as disclosed by Sandmeyer Steel in order to provide corrosion resistance as explained above.
Regarding claim 2, the aforementioned prior art discloses the powder mixture of claim 1 (see previous).  The examiner again notes that the limitation of “wherein the nanoparticles are embedded in a matrix of the composite object…” is a functional limitation pertaining to how the nanoparticles behave when formed into an object rather than the actual particle structure itself.  The examiner accordingly submits that the powder of Martin et al., which is substantially similar to that as claimed, would be entirely capable of being embedded in a chemically unmodified form upon forming a composite object absent concrete evidence to the contrary.  Nonetheless, Martin etal also clearly depicts composite microstructures after consolidation that show nanoparticle compositions embedded and chemically unmodified (ie. still WC) within the metal matrix [fig.11].
Regarding claims 3-4, 6-9, 11, 20-21, 25-26, and 29, the aforementioned prior art discloses the powder mixture of claim 1 (see previous).  Martin et al. further teaches that the metal microparticles can have a size of 1 micron to 1 centimeter, and the nanoparticles can have a size of 1 to 1000 nm and include carbides such as TiCN [0020].  The examiner notes that the overlap between the disclosed ranges of Martin et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Martin et al. further teaches that the microparticles and nanoparticles can both be spherical [0198, 0213].  Martin et al. further teaches that the nanoparticles can be WC particles in an amount of 0.1 to 10 weight percent [0019, 0021].  Martin et al. does not expressly teach a grain size of the nanoparticles, however, Martin et al. depicts the nanoparticles to be single-grained (ie. no visible grain boundaries) such that the aforementioned nanoparticle size range is considered to also refer to a nanoparticle grain size range [fig.11].
Regarding claims 5 and 24, the aforementioned prior art discloses the powder mixture of claim 1 (see previous).  The examiner notes that the steel composition of Sandmeyer Steel further overlaps with the instantly claimed ranges as seen in table 1 above.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2018/0133789) and Sandmeyer Steel (2014, Specification sheet: alloy 316/316L) as applied to claim 9 above, and further in view of AlMangour et al. (2016, Selective laser melting of TiC reinforced 316L stainless steel matrix nanocomposites: influence of starting TiC particle size and volume content).
Regarding claim 27, the aforementioned prior art discloses the powder mixture of claim 9 (see previous).  Martin et al. does not expressly teach that the nanoparticles only contain TiC.  AlMangour et al. discloses that TiC is one of the best and most commonly used reinforcement for steel composites [“introduction”].  Therefore, it would have been obvious to modify the steel powder mixture of Martin et al. and Sandmeyer Steel by specifying TiC and the nanoparticle composition because TiC is one of the best and most commonly used reinforcements for steel composites as taught by AlMangour et al.  The examiner notes that the disclosure of TiC alone with no other types of carbides meets the instantly claimed limitation of “consists of”.

Response to Arguments
The previous 102 rejections over Mangour et al. have been withdrawn in view of applicants’ amendments.
Applicant’s arguments, filed 4/21/2022 regarding the rejections over Mangour et al. have been considered but are moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734